       Case: 4:18-cr-00470-PAG Doc #: 17 Filed: 01/25/19 1 of 4. PageID #: 72




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 4:18CR470
                                                   )
                          Plaintiff,               )   JUDGE PATRICIA A. GAUGHAN
                                                   )
               v.                                  )
                                                   )
 RONALD WOOTEN,                                    )   GOVERNMENT'S SENTENCING
                                                   )   MEMORANDUM
                          Defendant.               )


       Now comes the United States of America, by and through its counsel, United States

Attorney Justin E. Herdman, and Assistant United States Attorney James P. Lewis, submitting

this sentencing memorandum. For the reasons stated below, the Government recommends that

the Court impose a sentence within the advisory Guidelines range of 30 to 37 months, followed

by a term of supervised release for five years.

I.     Wooten’s History and Characteristics

       Wooten is a prime example of why enforcing the Sex Offender Registration and

Notification Act (“SORNA”) is critical. He has two prior convictions for committing sex crimes

against children, with one conviction involving six and seven year old victims, and the other

conviction involving a nine year old victim. (R. 14: PSR, PageID 49–50). Wooten committed

his second sex offense in 2003, while he was on probation for the first offense. (Id.). Since

committing the 2003 sex offense, Wooten has accumulated three state convictions for failing to

register as a sex offender, with the most recent conviction occurring in November 2016. (Id. at

PageID 50–51). Wooten has been pending a new criminal case for failing to register as a sex

offender in Indiana since October 2017. (Id., PageID 52). Wooten also has five prior probation
          Case: 4:18-cr-00470-PAG Doc #: 17 Filed: 01/25/19 2 of 4. PageID #: 73



or parole violations, and has been pending a sixth probation violation since May 2017. (Id.,

PageID 49–51).

          In short, Wooten’s history shows a repeated pattern of failing to abide by the law and the

conditions of his probation or parole.

    II.   Nature and Circumstances of the Offense

          Wooten has been required to register as a sex offender since at least 2003. (Id., PageID

47). In this case, Wooten moved from Indiana to Ohio in May 2018 without notifying any

authorities. (Id.) On July 20, 2018, U.S. Marshals deputies located Wooten at 106 Chambers

Street in Campbell, Ohio, where he had been living with his partner. (Id.). The deputies arrested

Wooten on an outstanding Indiana warrant for failing to register his change of address. (Id.).

106 Chambers Street is a residential house located approximately 1.1 miles from Campbell

Middle School, and approximately 1.5 miles from Struthers Elementary School. 1

          The Government submits that Wooten’s conduct endangered the welfare of families with

children living in that Campbell neighborhood, since they had no notice about a convicted sex

offender moving into the area. This risk to others in the neighborhood was only increased by

Wooten actively using crack, marijuana and heroin when the Marshals found him. (Id., Page ID

54).

III.      Respect for the Law, Promoting Deterrence, Protecting the Public, and
          Rehabilitation

          On the issues of respect for the law, deterrence, and protecting the public, Wooten has

three prior convictions for failing to register as a sex offender. (R. 14: PSR, PageID 50–51).




1
  The Government has attached images from Google Maps, which calculate distances as the crow
flies.


                                                   2
         Case: 4:18-cr-00470-PAG Doc #: 17 Filed: 01/25/19 3 of 4. PageID #: 74



The longest sentence Wooten received for any of those three convictions was 180 days. (Id.).

Further, at the time Wooten committed the SORNA offense in this case, he was on probation for

failing to register as a sex offender and was pending a new state charge for the same offense.

(Id., PageID 51–52). None of this deterred Wooten from moving to another state and failing to

notify authorities.

         As to rehabilitation, Wooten’s substance abuse and mental health problems warrant

conditions of supervised release that include screening and treatment. They do not, however,

warrant a lesser prison sentence. The harm in this case came from Wooten, a convicted sex

offender, traveling into another state without giving the public any type of notice. The fact that

Wooten did this while using marijuana, crack, and heroin only aggravated the harm and the risk

to the public.

IV.      Conclusion

         For the above reasons, the Government recommends that the Court impose a sentence

within the Guidelines range of 30 to 37 months, followed by a term of supervised release for five

years.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:    /s/ James P. Lewis
                                                      James P. Lewis (MD: 1412170148)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3958
                                                      (216) 522-8355 (facsimile)
                                                      James.Lewis@usdoj.gov




                                                 3
       Case: 4:18-cr-00470-PAG Doc #: 17 Filed: 01/25/19 4 of 4. PageID #: 75



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of January 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ James P. Lewis
                                                       James P. Lewis
                                                       Assistant U.S. Attorney




                                                  4
